DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claims 1, 8 and 14-15 that Kumar does not teach or suggest the features “the driving pattern includes a driver’s sensibility responding to… warning signals...”, Kumar at least in [0275] teaches driving information includes data indicating how user responds to alerts or makes required adjustments (e.g. steering adjustments) in a timely manner.  Since responds to alerts involves steering adjustment, Kumar implies the alerts are related to lane departure and/or collision warning.
Applicant further argues that Chun, Sherony and Kumar fails to disclose “ the driving information is a numeric value accumulated for a certain period of time while driving, and includes at least one of a number of occurrences…warning signals”.  However, Kumar at least in [0149] teaches “number or extent of unintended lane departures” is being monitored and 
Applicant further argues that Chun, Sherony and Kumar fails to disclose “assigning different weights to drivers…”, Kumar at least [0003, 0144, 0146, 0152, 0275] teaches setting and adjusting reaction times of the driver data with respect to age.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” and “output unit” in claim 1, “a domain control unit” and “an output unit” in claim 8, “a communication unit” in claims 2 and 9, and “a driving information acquisition unit”, “a driving pattern learning unit”, a weight computation unit” and “a warning determination unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In addition, after reviewing the specification of the instant application, the “control unit”, “domain control unit”, “a driving information acquisition unit”, “a driving pattern learning unit”, a weight computation unit” and “a warning determination unit” are corresponding to commonly 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2016/0009295 A1) in view of Sherony et al. (US 2013/0335213 A1) and Vijaya Kumar et al. (US 2017/0355377 A1).
Regarding claims 1 and 14-15, Chun discloses a rear lateral side warning apparatus (e.g. Figs. 1 & 3) comprising:  
5a detection unit (e.g. Fig. 1: 10, 12) configured to detect a driving condition of a vehicle and a driving state of the vehicle, the detection unit including an image sensor disposed in the vehicle to have visibility to an outside of the vehicle and configured to capture image data (e.g. Fig. 3 & [0015, 0046]: camera);

an output unit (Fig. 4: 50) configured to output the warning signal against at least one of a blind spot, a lane change, or a rear-end collision of the vehicle (e.g. [0046, 0065]), wherein the control unit learns the driving pattern 20on the basis of driving information regarding at least one of blind spot warning signals, lane change warning signals, or rear-end collision warning signals which are accumulated in the vehicle (e.g. [0064, 0065]: select high data from a plurality of data implies plurality of data has been accumulated in the vehicle), calculates a warning index obtained by assigning a weight to the driving information (e.g. [0064]), and determines whether to 25generate a warning signal using the warning index (e.g. [0009-0012, 0072]).  
Chun fails to disclose, but Sherony teaches a detection unit comprises a processor 10configured to process the image data captured by the image sensor ([0034]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the at to have modified the teachings of Chun with the teachings of Sherony, since it is known in the art as taught by Sherony to use a processor within a camera to process a record image so as to determine the lane markers for lane departure detection, for example (Sherony: [0034]).
Chun fails to disclose, but Vijaya Kumar teaches the driving pattern includes a driver’s sensibility responding to the at least one of blind spot warning signals, lane change warning 
Wherein the driving information is a numeric value accumulated for a certain period of time while driving, and includes at least one of a number of occurrences or a level of blind spot warning signals, a number of occurrences or a level of lane change warning signals, or a number of occurrences or a level of rear-end collision warning signals ([0149]: past performance of number or extent of unintended lane departures is recorded; [0070, 0216]: lane departure warning system is provided for driver; thus, implies the number of unintended lane departure would be equal to the number of lane departure warning signals), and
Wherein the control unit is further configured to assign different weights to drivers ([0146]: setting or adjusting driver data including reaction times with respect to age, e.g. older age driver is expected to have slower reaction times) based on the driver’s sensibility responding to the at least one of blind spot warning signals, lane change warning signals, or rear-end collision warning signals (e.g. [0003, 0144, 0146, 0152, 0275]: driver profile include historic data comprises reaction time, e.g. how driver reacts to alert related to lane departure).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the at to have modified the teachings of Chun with the teachings of Vijaya Kumar to learn driving pattern of a driver with regard to driver’s sensibility to warnings so as to prevent accident occurs due to driver’s impairment.
Regarding claim 8, Chun discloses a rear lateral side warning apparatus (e.g. Figs. 1 & 3) comprising: 

a domain control unit (e.g. Fig. 1: 20, 30, 40, 50) configured determine whether to generate a warning signal according to a driver's driving pattern (e.g. [0052, 0072]), at least partially on the basis of the processing 10of the image data (e.g. [0051, 0053, 0063]: determine a safe driving state based on weighted value, which was based on data acquired by detection unit 10), and control at least one driver assistance system provided in the vehicle ([0105-0110]); and an output unit (Fig. 4: 50) configured to output the warning signal against at least one of a blind spot, a lane change, or a rear-end collision of the vehicle (e.g. [0046, 0065]), 15wherein the domain control unit learns the driving pattern on the basis of driving information regarding at least one of blind spot warning signals, lane change warning signals, or rear-end collision warning signals ([0052, 0046, 0065]) which are accumulated in the vehicle (e.g. [0064, 0065]: select high data from a plurality of data implies plurality of data has been accumulated in the vehicle), calculates a warning index obtained by assigning a 20weight to the driving information ([0064]), and determines whether to generate a warning signal using the warning index (e.g. [0009-0012, 0072]).  
Chun fails to disclose, but Sherony teaches a detection unit comprises a processor 10configured to process the image data captured by the image sensor ([0034]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the at to have modified the teachings of Chun with the teachings of Sherony, since it is known in the art as taught by Sherony to use a processor within 
Chun fails to disclose, but Vijaya Kumar teaches the driving pattern includes a driver’s sensibility responding to the at least one of blind spot warning signals, lane change warning signals, or rear-end collision warning signals (e.g. [0275]: to see if the user responds to alerts or makes required adjustments (e.g. steering adjustments) in a timely manner).  
Wherein the driving information is a numeric value accumulated for a certain period of time while driving, and includes at least one of a number of occurrences or a level of blind spot warning signals, a number of occurrences or a level of lane change warning signals, or a number of occurrences or a level of rear-end collision warning signals ([0149]: past performance of number or extent of unintended lane departures is recorded; [0070, 0216]: lane departure warning system is provided for driver; thus, implies the number of unintended lane departure would be equal to the number of lane departure warning signals), and
Wherein the control unit is further configured to assign different weights to drivers ([0146]: setting or adjusting driver data including reaction times with respect to age, e.g. older age driver is expected to have slower reaction times) based on the driver’s sensibility responding to the at least one of blind spot warning signals, lane change warning signals, or rear-end collision warning signals (e.g. [0003, 0144, 0146, 0152, 0275]: driver profile include historic data comprises reaction time, e.g. how driver reacts to alert related to lane departure).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the at to have modified the teachings of Chun with the teachings of Vijaya Kumar to learn driving pattern of a driver with regard to driver’s sensibility to warnings so as to prevent accident occurs due to driver’s impairment.

Chun fails to explicitly discloses the communication unit is one of the bus as described in the specification of the instant application (e.g. CAN), but Sherony teaches the use of CAN bus to transfer data between sensor and the control unit ([0037]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the at to have modified the teachings of Chun with the teachings of Sherony, since it is known in the art as taught by Sherony to use CAN bus to efficiently and effectively establish communication between different components in a vehicle.
Regarding claim 3, Chun discloses the driving information includes at least one of lane departure information ([0046]) or partial-brake control information accumulated in the vehicle ([0048, 0053, 0065]).  
Regarding claims 4 and 10, Chun discloses the control unit comprises: a driving information acquisition unit (e.g. [0049]) configured to receive the driving information and detected information from the detection unit and configured to recognize ([0049]) or register (e.g. [0052]) the vehicle's driver;  20a driving pattern learning unit configured to classify the driving pattern on a driver basis and learn the driving pattern on the basis of the driving information ([0052]); a weight computation unit configured to calculate the 25warning index by multiplying a predetermined weight to the 44driving information ([0053]); a warning index storage 
Regarding claims 5 and 11, Chun discloses the weight computation unit changes the weight on the basis of the warning signal output by the output unit (e.g. Fig. 1: feed back & [0053, 0062, 0095, 110]: feed back).  
Regarding claims 6 and 12, Chun discloses the warning determination unit generates the warning signal when the warning index is greater than or equal to the warning situation index ([0105, 0107, 0108, 0109]).  
Regarding claims 7 and 13, Chun discloses the output unit generates and outputs a driving control signal corresponding to the warning signal in order to control the driving of the vehicle ([0105-0110]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688